DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5 and 16 are objected to because of the following informalities:  
Claims 5 and 16 recite “the mesh” in line 3, which should read “the expandable mesh” for consistency purposes.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the elongated element is a first elongated member" in line 1.  . This claim is indefinite because it is unclear if applicant is intending to claim the previous recited elongated member or an additional elongated member. For examination purposes, the limitation has been interpreted to read “the elongated member”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-17, 19-20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 20090069828) (hereinafter Martin) in view of Taff et al. (US 20190262069) (hereinafter Taff).
Regarding claim 1, Martin discloses a thrombectomy system (10; see Fig. 1A) (para. 0038), comprising: 
a catheter (102; Fig. 4F) having a lumen (wherein the filter elements are disposed within) and a distal portion (see Fig. 4F) configured to be positioned adjacent to a thrombus in a blood vessel (para. 0015); 
an interventional element (proximal capturing portion 260) coupled to a distal portion of an elongated member (delivery sheath (106))(see Fig. 4E), the elongated member (106) configured to be slidably advanced through the catheter lumen (para. 0080); and 
a distal element (distal capturing portion 200 with extending main bundle 202) positioned distal to the interventional element (260) (see Fig. 4E).
Martin also discloses that the interventional and distal element can be coupled via the catheter to a power supply (Fig. 1A) (para. 0039 and 0106).
However, Martin fails to disclose the interventional element and the distal element being electrically coupled to a first terminal and a second terminal of an extracorporeal power supply via a first/second conductive path. 
Taff teaches an apparatus for removal of a thrombus using both electrostatic and suction forces (abstract) comprised of a first proximal component (outer electrode 24a, 24b) that is coupled to a first positive terminal of an extracorporeal power supply (voltage source 32) via first conductive path (first wire 40) and a second distal component (inner electrode 28) that is coupled to a second negative terminal via a second conductive path (second wire 41) (see Fig. 1A) in order that a positive voltage is created between the two components such that the proximal component attracts 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Martin to incorporate the concept of using electrostatic forces as taught by Taff. The combination would be such that the proximal component of Martin which is the interventional element would be coupled to the first terminal and the distal component of Martin which is the distal element would be coupled to the second terminal. Doing so would allow for attraction of the negatively-charged thrombus to the interventional device thereby enhancing removal of the thrombus (para. 0090).	
Regarding claim 14, Martin discloses a thrombectomy device (para. 0015 and 0016; Figs. 4B-4F), comprising: 
an elongated member  (delivery sheath (106))(see Fig. 4E) configured to be slidably advanced through a corporeal lumen (the lumen of catheter (102) wherein the filter elements are disposed within) (Fig. 4E)  , the elongated member having a distal portion configured to be positioned adjacent a thrombus (para. 0080); 
an interventional element (proximal capturing portion 260; Fig. 4E) coupled to the distal portion of the elongated member (106; Fig. 4E); and 
a distal element (distal capturing portion 200; Fig. 4E) coupled to the distal portion of the elongated member (106; Fig. 4E) at a position distal to the interventional element (260) (see Fig. 4E). 
wherein, the interventional element (260) and the distal element (200) are in the presence of electrolytic medium i.e. blood (see Figs. 6A-6F).

Taff teaches an apparatus for removal of a thrombus using both electrostatic and suction forces (abstract) comprised of a first proximal component (outer electrode 24a, 24b) that is coupled to a first terminal positive of an extracorporeal power supply (voltage source 32) via first conductive path (first wire 40) and a second distal component (inner electrode 28) that is coupled to a second negative terminal via a second conductive path (second wire 41) (see Fig. 1A) in order that a positive voltage is created between the two components such that the proximal component attracts negatively charged thrombus thereby improving thrombus adherence to the removal component (para. 0090 and 0093).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Martin to incorporate the concept of using electrostatic forces as taught by Taff. The combination would be such that the proximal component of Martin which is the interventional element would be coupled to the first terminal and the distal component of Martin which is the distal element would be coupled to the second terminal. Doing so would allow for attraction of the negatively-charged thrombus to the interventional device thereby enhancing removal of the thrombus (para. 0090).	

Regarding claim 2, the combination of Martin and Taff further discloses wherein the first conductive path via the first terminal comprises a conductive tube (electrode 24b of Taff and the equivalent modified sheath 106 of Martin) having a lumen (inner lumen 56, see Fig. 1A and 1B of Taff), the elongated member comprises the second conductive path (inner electrode (28) of Taff; Fig. 1B and the equivalent modified shaft 202 of Martin) extending through the conductive tube lumen (see Fig. 1B of Taff) and thereby connecting to the distal element (200,202; Fig. 4E of Martin), and an insulating material is disposed between the conductive tube and the elongated member (see insulating tube (22) Fig. 4 of Taff).
Regarding claim 3, Martin substantially discloses the invention as claimed above and further discloses wherein the distal element (distal capturing portion 200 with extending main bundle 202) is distal to the interventional element (proximal capturing portion 260). Since the shaft of the distal element 202 is coupled to the elongated member 106 at the point where 202 is within the lumen of 106 which is at a point that is proximal of the interventional element; therefore, the distal element (200 with extending main bundle 202) is coupled to the elongated member 106 at a position proximal to the interventional element 260 (see Figs. 4B-4F).
Regarding claim 4, Martin substantially discloses the invention as claimed above and further discloses wherein the elongated element is a first elongated member (106), and  
Regarding claims 5 and 16, Martin substantially discloses the invention as claimed above and further discloses wherein the distal element (distal capturing portion 200 with extending main bundle 202) comprises an expandable mesh (para. 0011) having a low-profile state for delivery to a deployment site and an expanded state in which at least a portion of the mesh is configured to be in apposition with the blood vessel wall at the deployment site (para. 0081 and 0091) (see Figs. 4C-4E and Figs. 6A-6F).
Regarding claims 6 and 17, Martin substantially discloses the invention as claimed above and further discloses wherein the distal element (200) comprises a plurality of braided filaments (para. 0011)(see Figs. 4B-4F).
Regarding claim 8, Martin substantially discloses the invention as claimed above and further discloses wherein the distal element (distal capturing portion 200 with extending main bundle 202) is configured to be deployed distal to the thrombus to protect against distal embolization (para. 0015 and 0084) (see Figs. 6A-6F).
Regarding claims 9 and 20, Martin substantially discloses the invention as claimed above and further discloses wherein the interventional element (proximal capturing portion (260)) comprises a removal/thrombectomy device because the proximal capturing portion is used to capture and remove thrombus from a blood vessel (see Figs. 6A-6F).
Regarding claims 10 and 19, Martin substantially discloses the invention as claimed above and further discloses wherein the interventional element (260) comprises a stent 
Regarding claims 12 and 23, Modified Martin discloses all of the limitations set forth above including the interventional and distal elements being electrically coupled to a first/second terminal of extracorporeal power supply via a first/second conductive path (see para. 0090 of Taff).
Regarding claim 13, Martin substantially discloses the invention as claimed above and further discloses a suction source (vacuum source 14 or 16) (Fig. 1A) configured to supply negative pressure through the catheter to aspirate a region adjacent to the distal portion of the catheter (see para. 0039).

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 20090069828) (hereinafter Martin) in view of Taff et al. (US 20190262069) (hereinafter Taff) as applied to claims 1 and 14 above, and further in view of Brady et al. (US 20130345739) (hereinafter Brady).
Regarding claims 7 and 18, Modified Martin discloses all the limitations set forth above including wherein the distal element comprises a plurality of braided filaments.
However, Modified Martin fails to disclose wherein the distal element comprises a braid ball.
Brady teaches a clot retrieval device (4251) (Fig. 77a) wherein the distal element (distal scaffolding section 4256) comprises a braid ball (see Figs. 77a and 77b) for the purpose of reducing vessel trauma. (The examiner notes that the distal scaffolding section 4256 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distal element in Modified Martin to include the braided ball shape of Brady in order to reduce the radial force on the vessel in the region of the clot, which in turn means less vessel trauma and less tension on the distal vascular bed (para. 0014).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 20090069828) (hereinafter Martin) in view of Taff et al. (US 20190262069) (hereinafter Taff) as applied to claims 1 and 14 above, and further in view of Monstadt (US 2014/0343595).
Regarding claim 21, Modified Martin discloses all the limitations set forth above including 
However, Modified Martin fails to disclose to explicitly disclose wherein the interventional element is a laser-cut stent.
Monstadt teaches a thrombectomy device used to remove clots/thrombi with a stent structure that is a laser-cut stent (stent structure 1; see Fig. 5) (para. 0001 and 0024) for the purpose of improving clot penetration. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interventional element in Modified Martin to include the basket shape of Monstadt (The examiner notes that this new shape is considered a stent per applicant) in order to allow the individual meshes to be .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 20090069828) (hereinafter Martin) in view of Taff et al. (US 20190262069) (hereinafter Taff) as applied to claims 1 and 14 above, and further in view of Ma et al. (US 20100256627) (hereinafter Ma).
Regarding claim 22, Modified Martin discloses the invention as set forth above except for the distal element being coated with a conductive material. It is noted that modified device includes a distal element that is self-expandable (as taught by Martin, para. 0081 and claim 9) and is electrically conductive (as taught by Taff).  
Ma teaches an electrophysiology ablation device (abstract) wherein the distal element (guiding ball (5); Fig. 4) is also expandable and electrically conductive. Ma further teaches that the distal element is braided from a memory alloy metal wire and provided with an electrically conductive coating for the purpose of improving radial deployment of the filter element while at the same time allowing it to function as an effective electrode (para. 0030).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wires made of shape memory and having a conductive coating into the modified Martin device in order that the device can effectively self-expand and conduct electrical charge at the same time. It is further noted that one of ordinary skill in the art would have been capable of applying this known .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Girdhar et al. (US 20190175200) was a commonly owned reference that discloses an electrically enhanced retrieval device used to capture thrombus comprised of a filter element electrically coupled to a first positive terminal and a second positive terminal via a first and second conductive path which is all powered by an extracorporeal power supply. The electrical signal promotes adhesion of a thrombus to the filter element (abstract). Pokorney et al. disclosed a thrombus removal device with proximal and distal filter elements (Fig. 9Q; para. 0123 and 130) wherein the distal element was a mesh ball and may be used with RF energy. Carmel et al. (US 20060089638) disclosed a bipolar radio-frequency device used for vascular occlusions comprised of an extracorporeal power supply with a first and second conductive paths and first and second terminals in accordance with an aspiration/suction source (Figs. 1, 3, 8a and 8b)(abstract, para. 0058, 0060, and 0064) ; 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Friday 7:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREN DUBOSE/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771